Citation Nr: 1604605	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than July 25, 2011 for the grant of service connection for schizophrenia, to include whether there was clear and unmistakable error (CUE) in a May 1977 rating decision denying service connection for a nervous condition.



REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  The requested hearing was scheduled for January 12, 2016.  Before the scheduled date, the Veteran contacted the RO to cancel the hearing.  He did not ask for the date of his hearing to be postponed.  Under these circumstances, the Board finds that the Veteran has withdrawn his hearing request.  38 C.F.R. § 20.702(c) (2015).

The Veteran's records are now completely contained in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a psychiatric disorder was denied by rating decisions dated in May 1977.   The Veteran did not appeal that decision.

2.  The initial denial of service connection for a nervous condition was supported by the evidence then of record and by the law in effect at that time.

3.  The Veteran's application to reopen the claim was received July 25, 2011.  Service connection was granted effective that date following receipt of a positive medical opinion after a psychiatric exam in March 2012.



CONCLUSION OF LAW

The May 1977 RO decision denying service connection for a nervous condition was not clearly and unmistakably in error and the Veteran is not eligible for an effective date earlier than July 25, 2011 for entitlement to service connection for schizophrenia.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.3, 3.23, 3.271-3, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes duties to notify and assist claimants for VA benefits.  

The VCAA does not apply to claims of clear and unmistakable error in prior decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also VAOPGCPREC 12-2001.  To the extent that the Veteran seeks an earlier effective date for reasons other than CUE, when a claim for service connection has been granted and there is disagreement as to "downstream" - for example, the degree of disability or the effective date - the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Dingess/Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).

VA denied the initial claim for service connection for a nervous condition in May 1977.  On June 9, 1977, a copy of the decision and a notice letter was mailed to the Veteran at the most recent address he provided.  

In June 1977, the RO received an Income-Net Worth and Employment Statement (VA Form 21-527) from the Veteran, which it interpreted as a claim for non-service connected pension benefits.  While this claim was pending (October 1977), the RO received evidence potentially concerning previously denied claim of entitlement to service connection for a nervous condition - in the form of a new psychiatric evaluation (dated November 1977) and various post-service VA mental health records.  This information about the Veteran's mental illness information was essentially repetitive of previously available evidence and did not relate any current psychiatric disorder to service.  The new psychiatric examination indicated that the Veteran's schizophrenia was in partial remission.  The RO issued a new rating decision in April 1978, denying the claim for non-service-connected pension.  

In March 1987, the Veteran mailed a lengthy statement to the RO explaining the history of his mental illness.  The RO mailed the Veteran a letter indicating that the nervous condition claim was previously denied and, therefore, he needed to submit new and material evidence before the denial would be reconsidered.  The Veteran did not respond to the RO's letter.

In July 2011, the Veteran applied for entitlement to service connection for depression.  After obtaining a new medical opinion, the RO issued a new rating decision in May 2012, granting service connection for schizophrenia, assigning an effective date of July 25, 2011.  This was the date that the application to reopen a claim for a psychiatric disorder was received by VA.  

38 U.S.C.A. § 5110(a) determines the effective date for both original claims for service connection and for claims reopened after final adjudication.  In either case, the proper effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  Accordingly, the Board finds that the RO correctly applied the applicable law in assigning July 25, 2011 ("the date of receipt of application") as the effective date for compensation for schizophrenia.

The Veteran also claims that there was clear and unmistakable error (CUE) in the May 1977 rating decision.  For previously denied claims of service connection, only a request for revision premised on CUE could result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").  Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. However, if the evidence establishes CUE, the prior decision will be reversed and amended.

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

The Veteran's attorney argues that the Board should assign an effective date of January 1977 (the date the RO received the initial nervous condition claim) because the subsequent decision denying service connection committed CUE.  In the Veteran's notice of disagreement, the attorney suggested that the Veteran actually was granted service connection for schizophrenia and incorrectly assigned a 0 percent (noncompensable) disability rating.  According to the attorney's, the correct disability rating at that time should have been 70 percent.  But this argument misreads the May 1977 decision, which granted service connection and assigned a 0 percent rating for "bunion, first metatarsal head, right" an entirely separate disability.  The second page of the decision clearly identifies paranoid schizophrenia as one of six disabilities which was determined to be unrelated to service.

The Veteran's attorney also argues that the RO committed CUE in 1977 because, when finally granting compensation benefits for schizophrenia in May 2012, the RO relied on essentially the same evidence that was available in 1977.  The Board disagrees with this argument because, when granting the schizophrenia claim, the RO was in possession of a March 2012 examination report from a VA psychologist, who opined that schizophrenia was related to "his first psychotic break [which] occurred during the [Veteran's] military [service]."   In 1977 and 1978, on the other hand, the evidence included only a post-service diagnosis of paranoid schizophrenia and service treatment records showing unusual behavior and a diagnosis of psychoneurotic depression.  In the years immediately following separation from service there were no pertinent complaints.  There was a VA examination conducted in September 1976 which recorded no psychiatric complaints or findings of any kind.  Thus, evidence on file at the time of the May 1977 rating did not show chronic psychiatric impairment after the initial in-service consultation.  

Prior to March 2012, there was no psychiatric or medical evidence linking the Veteran's post-service schizophrenia diagnosis with his in-service symptoms.  The RO obtained two VA psychiatric evaluations in 1977, but neither examination report establishes the necessary nexus.  Moreover, as noted there were intervening years when the Veteran was employed and no pertinent complaints or findings were recorded.

The failure to develop evidence is not considered to be clear and unmistakable error.  See 38 C.F.R. § 20.1403(d). "[T]he VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record."  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

For these reasons, the Board finds that the RO's May 1977 rating decision did not commit CUE, which means that the RO correctly assigned an effective date in May 2012.

ORDER

Entitlement to an effective date earlier than July 25, 2011 for service connection for schizophrenia, to include whether there was clear and unmistakable error (CUE) in a May 1977 rating decision that denied service connection for a nervous condition, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


